HiggiNS, J.
The policy, the admissions in the answer, and the stipulations of the parties made out a case of liability for the face value of the policy. The defendant sought to escape liability on the ground that death resulted from suicide. Nothing in the evidence sug*571gested suicide save the word inserted by pen in the “Proof of Loss” which, for some reason, the plaintiff introduced. However, he testified he signed the paper in a hurry at the instance of the defendant’s agent and at the time he signed it the word suicide was not on it.'The court submitted the suicide issue under proper instructions and the finding of the jury is conclusive.
No error.
PaeKer, J., took no part in the consideration or decision of this ease.